department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc corp b02 tl-n-5682-00 uilc internal_revenue_service national_office field_service_advice memorandum for robert f geraghty associate area_counsel area lmsb cc lm ctm sea from jasper l cummings jr associate chief_counsel corporate cc corp subject extending limitations_period for tefra partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5682-00 legend parent subsidiary partnership corporation x company official y z year date date date date date issues whether parent’s bankruptcy converted subsidiary’s partnership items to nonpartnership_items pursuant to temp sec_301_6231_c_-7t a thereby terminating subsidiary’s status as tax_matters_partner tmp pursuant to sec_301_6231_a_7_-1 tl-n-5682-00 whether the statute_of_limitations for assessment under of the internal_revenue_code remains open with respect to the partners conclusions parent’s bankruptcy did not convert subsidiary’s partnership items to nonpartnership_items and did not terminate subsidiary’s status as tmp the recently executed consent to extend the time to assess tax attributable to items of a partnership form 872-p is valid facts parent is the common parent of a consolidated_group the p group subsidiary is a subsidiary of parent and a member of the p group subsidiary is a general_partner and the tmp of partnership a tefra partnership in which it owns a y partnership_interest corporation x an unrelated corporation is also a general_partner of partnership and owns the remaining z partnership_interest on date parent filed a petition in bankruptcy parent’s bankruptcy case was closed on date partnership timely filed its year partnership_information_return form_1065 on date a form 872-p signed by company official provides that the limitations_period on assessing the partners’ tax attributable to partnership items for the year partnership year expires on date the information submitted indicates that your office is unclear whether subsidiary or parent on subsidiary’s behalf signed the form 872-p it is our understanding however that a new form 872-p has been secured signed by company official on behalf of parent a form_872 for the p group provides that the limitations_period on assessing tax due relating to the period ending on date expires on date law and analysis issue one whether parent’s bankruptcy converted subsidiary’s partnership items to nonpartnership_items and terminated subsidiary’s status as tmp sec_6231 provides that for purposes of subchapter_c of chapter of the code the tefra provisions the term partner is defined as follows a a partner in the partnership and tl-n-5682-00 b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 provides that a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that such item is more appropriately determined at the partnership level than at the partner level sec_6231 provides that a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 provides that the tmp of any partnership is the general_partner designated as the tax_matters_partner as provided in regulations or if there has been no designation the general_partner having the largest profits interest in the partnership at the close of the taxable_year involved sec_6231 provides in part that the partnership items of a partner for a partnership taxable_year shall become nonpartnership_items as of the date a change occurs under subsection c of sec_6231 sec_6231 provides that in certain special enforcement areas the secretary may provide by regulations for the conversion of a partner’s partnership items into nonpartnership_items sec_301_6231_a_7_-1 provides that a designation of a tmp for a taxable_year shall remain in effect until the partnership items of the tmp become nonpartnership_items under sec_6231 relating to special enforcement areas temp sec_301_6231_c_-7t a provides that the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy sec_1501 provides in part that an affiliated_group_of_corporations shall subject_to the provisions of chapter of the code have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter for the taxable_year in lieu of separate returns tl-n-5682-00 sec_1_1502-2 provides in part that the tax_liability of a group for a consolidated_return_year before credits shall be determined by adding together various taxes including the tax imposed by sec_11 on the consolidated_taxable_income for such year as computed under sec_1_1502-11 sec_1_1502-6 provides generally that the common parent_corporation and each subsidiary which was a member of the group during any part of the consolidated_return_year shall be severally liable for the tax for such year sec_1_1502-11 provides in part that the consolidated_taxable_income for a consolidated_return_year shall be determined by taking into account the separate_taxable_income of each member of the group as computed under sec_1_1502-12 sec_1_1502-12 provides generally that the separate_taxable_income of a member is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to specified modifications sec_1_1502-76 provides in part that a consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member pursuant to the tefra provisions of subchapter_c of chapter of the code sec_6221 through the tax treatment of partnership items is determined through a unified proceeding at the partnership level 231_f3d_106 2d cir a partnership_item is defined as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent such item is more appropriately determined at the partnership rather than at the partner level sec_6231 a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 sec_6231 authorizes the secretary to provide by regulations for the conversion of a partner’s partnership items into nonpartnership_items in certain special enforcement areas under temp sec_301_6231_c_-7t a the filing of a petition naming a partner as a debtor in a bankruptcy proceeding converts the partnership items of such a partner to nonpartnership_items see 89_tc_198 the effect of the conversion is to remove the debtor-partner from the tefra proceeding thereby subjecting the converted items to the notice and deficiency tl-n-5682-00 procedures applicable to the partner’s individual return under subchapter_b of chapter callaway f 3d pincite in this case subsidiary a member of the p consolidated_group is the tmp and general_partner of partnership a tefra partnership under sec_6231 subsidiary is a partner subject_to the tefra procedures for purposes of the tefra provisions sec_6231 also defines a partner to include any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership this raises the threshold question of the relationship if any between the consolidated_group and the tefra partnership sec_1501 of the code permits an affiliated_group_of_corporations to file a consolidated_return in general the consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member sec_1_1502-76 under sec_1_1502-6 the common parent and each member of the group is severally liable for the entire tax for such year pursuant to sec_1_1502-2 the group’s tax_liability for a consolidated_return_year before credits is determined by adding together various taxes including the tax imposed by sec_11 on the consolidated_taxable_income for such year as computed under sec_1_1502-11 sec_1_1502-11 in turn provides that the consolidated_taxable_income of the group is determined by taking into account the separate_taxable_income sti of each member as computed under sec_1_1502-12 where a group member is a partner in a partnership such member’s sti will take into account the pass-through of items from the partnership because the group’s income_tax_liability is determined by taking into account the partnership items of the partnership the common parent and all other group members are partners for tefra purposes under sec_6231 parent the common parent of the p group filed for bankruptcy on date subsidiary did not file for bankruptcy the issue presented by this case is whether parent’s bankruptcy converts subsidiary’s partnership items to nonpartnership_items under temp sec_301_6231_c_-7t a this is a question of first we note that a further consequence of such a conversion in this case would be the termination of subsidiary’s status as tmp pursuant to sec_301_6231_a_7_-1 this in turn would invalidate any consent to extend the period of limitations with respect to partnership items signed by subsidiary after parent’s bankruptcy petition was filed tl-n-5682-00 impression the analogous issue however has been analyzed in two separate court decisions with respect to a husband and wife who file a joint_return the most recent decision is 231_f3d_106 2d cir in callaway james callaway was a limited_partner in a tefra partnership he filed a joint income_tax return with his wife elizabeth subsequently james died the estate requested a prompt assessment which is a conversion event under temp sec_301_6231_c_-8t the second circuit reversing the tax_court found that when the estate requested prompt assessment all partnership items converted to nonpartnership_items with respect to the estate and to elizabeth callaway f 3d pincite the second circuit held that since only the decedent owned a partnership_interest in the partnership and elizabeth was treated as a partner for purposes of the tefra partnership provisions solely by reason of her filing joint returns with the decedent then the partnership items converted to nonpartnership_items with respect to the decedent and elizabeth id pincite the second circuit’s reasoning was as follows a partnership_item is defined in relevant part as each partner’s share of that item sec_301_6231_a_3_-1 elizabeth did not own a share of the partnership items because she did not own an interest in the partnership the filing of a joint_return had no effect on james’ separate ownership of the partnership_interest therefore when james’ items converted to nonpartnership_items they converted to nonpartnership_items with respect to elizabeth callaway f 3d pincite in reaching the above conclusion the second circuit distinguished 99_tc_325 acq 2000_52_irb_605 in dubin the tax_court held that the partnership items did not convert as to the wife when the husband filed for bankruptcy the second circuit noted however that the wife in dubin owned a separate share of the partnership items unlike elizabeth callaway who was considered a partner in the tefra proceeding based solely on the joint_return callaway f 3d pincite in dubin the husband and wife each had a joint interest in a partnership as a result of the state’s community_property_laws the husband filed for bankruptcy the service issued one statutory_notice_of_deficiency to the couple disallowing partnership losses claimed on their joint_return the tefra proceeding had not concluded at the time the statutory_notice_of_deficiency was issued the tax_court held that the conversion of the husband’s partnership items to nonpartnership_items by operation of temp sec_301_6231_c_-7t a did not also convert the wife’s partnership items because she was not a debtor in a bankruptcy proceeding tl-n-5682-00 id pincite therefore the statutory_notice_of_deficiency was invalid as to the wife because it was issued prior to the close of the partnership proceedings see sec_6225 under both callaway and dubin a husband and wife who each own an interest in a partnership are considered separate with respect to a conversion event ie a conversion event with respect to one spouse does not convert the partnership items of the separate spouse even if a joint_return is filed under callaway however a conversion event with respect to one spouse will convert the partnership items of the separate spouse if a joint_return is filed and the separate spouse does not own a separate partnership_interest the callaway holding is specifically based on the ownership of the partnership_interest like a husband and wife who file a joint_return each member of a consolidated_group is severally liable for the entire tax sec_1_1502-6 in the instant case the partnership_interest is owned by subsidiary not parent moreover parent filed for bankruptcy not subsidiary because the partnership_interest is owned by subsidiary and subsidiary did not file for bankruptcy there is no conversion event with regard to subsidiary because the partnership items of subsidiary did not convert subsidiary’s status as tmp is not in doubt issue two whether the statute_of_limitations for assessment under of the code remains open with respect to the partners section a sets forth the general_rule that except as otherwise provided in the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions section f provides in part that if before the expiration of the period otherwise provided in for assessing any_tax imposed by subtitle a with respect to the partnership items of a partner for the partnership taxable_year such items become nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 the period for assessing any_tax imposed by subtitle a which is attributable to such items or any item affected by such items shall not tl-n-5682-00 expire before the date which i sec_1 year after the date on which the items become nonpartnership_items sec_1 a provides that the common parent with certain exceptions not applicable here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year except as provided in the preceding sentence no subsidiary shall have authority to act for or to represent itself in any such matter sec_1_1502-77 further provides that the common parent in its name will give waivers and any waiver so given shall be considered as having also been executed by each such subsidiary sec_1_1502-77 provides in part that unless the district_director agrees to the contrary an agreement entered into by the common parent extending the time within which an assessment may be made or levy or proceeding in court begun in respect of the tax for a consolidated_return_year shall be applicable to each corporation which was a member of the group during any part of such taxable_year revrul_63_104 1963_1_cb_172 holds in part that an affiliated_group_of_corporations which has filed consolidated_returns for prior taxable years is required to file a consolidated_return for a subsequent taxable_year even though a member of the group is involved in bankruptcy proceedings and the trustee in bankruptcy fails or refuses to file a form_1122 consenting to the filing of such a return based on our conclusion supra that parent’s bankruptcy did not convert subsidiary’s partnership items to nonpartnership_items under temp sec_301_6231_c_-7t a the applicable limitations_period remains the one set forth in a a form 872-p2 signed by company official provides that the limitations_period on assessing the partners’ tax attributable to partnership items for the year partnership year has been extended to date the information submitted however indicates that your office is unclear whether company official signed the form 872-p for subsidiary or for parent on behalf of subsidiary it is our understanding that a new form 872-p has since been secured signed by company official for parent on behalf of subsidiary the form 872-p is used to extend the statute_of_limitations at the partnership level this form provides the following three signature lines the partnership name the tax_matters_partner and the authorized person tl-n-5682-00 as a general_rule the common parent of a consolidated_group is the sole agent of the group and is authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year sec_1_1502-77 thus the common parent is the proper party to sign consents including the form_872 waiver to extend the period of limitations for all members in the group moreover the bankruptcy of the common parent does not terminate its status as sole agent of the group 93_tc_166 cf revrul_63_104 bankrupt corporation is still a group member required to join in the filing of the group’s consolidated_return in cases where the tmp of a tefra partnership is a subsidiary of a consolidated_group we recommend that the consent be signed by an officer of the parent_corporation on behalf of the subsidiary and by an officer of the tmp subsidiary accordingly we recommend that the following signatures be obtained the signature block for the common parent should appear as follows on the form 872-p name of common parent common parent of name of consolidated_group by name of authorized representative title on behalf of name of subsidiary tax_matters_partner of name of tefra partnership the signature block for the tmp-subsidiary should appear as follows on the form 872-p name of tmp subsidiary by name of authorized representative title tax_matters_partner of name of tefra partnership case development hazards and other considerations the information submitted indicates that parent and subsidiary have each changed their name to our advice in this memorandum might differ if it is determined that parent and subsidiary are not separate entities but hold themselves out as one entity - this however is not what the facts state please call if you have any further questions jasper l cummings jr associate chief_counsel corporate by gerald b fleming senior technician reviewer cc corp b02
